        Case 1:21-cv-00839-RDM Document 9-1 Filed 04/27/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


MARK HECKER,

             Plaintiff,

      v.
                                                  Civil Action No. 21-839 (RDM)
KATHRYN DENISE RUCKER KREPP,
in her individual and official capacities,

             Defendant.


                   SETTLEMENT AGREEMENT AND RELEASE

      Mark Hecker sued Advisory Neighborhood Commissioner Denise Krepp in her

personal and official capacities. The Parties now seek to settle, in full, all claims in

Hecker v. Krepp, Civil Action No. 21-839 (RDM) (the Litigation), under the terms of

this settlement agreement (the Agreement). The District of Columbia (the District),

although not a party to the Litigation, makes certain specific commitments.

                            SETTLEMENT AND RELEASE

I.    TERMS

      1.     Commissioner Krepp agrees that she does not now, and will not in the

future, block Hecker or any other Twitter user from accessing her official Twitter

account, @ANC6B10, or any other social media account she may use for official

communication with her constituents on matters of public policy.

      2.     Hecker agrees that he is not blocked from access to @ANC6B10.

      3.     The District agrees to pay Hecker the Settlement Amount upon which

they are agreed.
        Case 1:21-cv-00839-RDM Document 9-1 Filed 04/27/21 Page 2 of 5

Hecker v. Krepp, Civil Action No. 21-839 (RDM)
Settlement Agreement
Page 2 of 8

II.    RELEASE

       4.    This Agreement reflects the full and final settlement of all Hecker’s

claims, including attorney’s fees and costs incurred and invoiced by Hecker’s counsel,

in the Litigation.

       5.    Hecker, on behalf of himself and his heirs, executors, administrators,

and assigns, releases and forever discharges Commissioner Krepp, in her personal

and official capacities, and all of her heirs, executors, administrators, and assigns,

from all actions, damages, claims, and demands arising out of or in any way relating

to the claims and facts involved in the Litigation. Specifically excluded from this

release is any claim to enforce the terms of this Agreement.

       6.    Through this Agreement, Commissioner Krepp, on behalf of herself and

all of her heirs, executors, administrators, and assigns, releases and forever

discharges Hecker and his heirs, executors, administrators, and assigns from all

actions, damages, claims, and demands arising out of or in any way relating to

Hecker’s claims and request for attorney’s fees and costs and post-judgment interest

associated with the Litigation. Specifically excluded from this release is any claim to

enforce the terms of the Agreement.

       7.    The Parties understand and agree that the Settlement Amount will be

paid by the District of Columbia.

III.   SCOPE OF AGREEMENT

       8.    Nothing in this Agreement is an admission of liability, duty, or

wrongdoing by any Party or an admission that any policy, practice, or procedure of



                                          2
        Case 1:21-cv-00839-RDM Document 9-1 Filed 04/27/21 Page 3 of 5

Hecker v. Krepp, Civil Action No. 21-839 (RDM)
Settlement Agreement
Page 3 of 8

the District, its officers, officials, employees, attorneys, agents, and servants, at any

time or in any way, violated federal or District of Columbia law. The District and

Commissioner Krepp deny all liability and all factual claims asserted by Hecker.

      9.     This Agreement creates no obligations or duties on the Parties or the

District other than as stated specifically in this Agreement. This Agreement does not

create any right that can be relied upon or enforced by any individual who is not a

party to this Agreement. The Parties stipulate, agree and acknowledge that this

Agreement is not intended to create any third-party beneficiaries.

      10.    The Parties agree that this Agreement constitutes the entire agreement

between the Parties regarding settlement terms and Hecker’s attorney’s fees and

costs in this Litigation and supersedes any oral or written communication regarding

this Agreement. This Agreement may not be altered, amended, modified or otherwise

changed except by a writing duly executed by the Parties.

      11.    The Parties agree that neither this Agreement nor the payment of the

Settlement Amount shall be subject to assignment.

      12.    If any term or other provision of this Agreement is determined to be

invalid, illegal, or incapable of being enforced by any rule or law, or public policy, all

other conditions and provisions of this Agreement shall nevertheless remain in full

force and effect so long as the economic or legal substance of the transactions

contemplated here is not affected in any manner materially adverse to any Party.

Upon such a determination that any term or other provision of this Agreement is

invalid, illegal, or incapable of being enforced, the Parties shall negotiate in good


                                           3
       Case 1:21-cv-00839-RDM Document 9-1 Filed 04/27/21 Page 4 of 5

Hecker v. Krepp, Civil Action No. 21-839 (RDM)
Settlement Agreement
Page 4 of 8

faith to modify this Agreement so as to effect the original intent of the Parties as

closely as possible in an acceptable manner to the end that the transactions

contemplated here are fulfilled to the extent possible.

      13.       This Agreement shall be governed by the laws of the District of

Columbia.

      14.   This Agreement shall be construed without regard to any presumption

or other rule of law requiring construction against the Party who drafted it.

      15.   The undersigned representatives of the Parties and of the District

certify that they are fully authorized to enter into and to execute the terms and

conditions of this Agreement and to make the Agreement fully and legally binding

upon and enforceable against every Party or non-Party on whose behalf they have

executed the Agreement. Hecker’s counsel further represents that he executes this

Agreement knowingly and voluntarily, that no promise or inducement not expressed

in the Agreement has been made, and that this Agreement was freely negotiated and

executed without fraud, duress, or coercion, and with full knowledge of its

significance, effects, and consequences. The individual signing for the District of

Columbia is its official, acting within the scope of his authority. The Parties

stipulate, agree and warrant that they will not challenge or contest in any way the

capacity or the authority of any Party to make the agreements, covenants and

stipulations.

      16.   Provided that all Parties execute a copy of this Agreement, the

Agreement may be executed in counterparts, each of which shall be deemed an


                                          4
       Case 1:21-cv-00839-RDM Document 9-1 Filed 04/27/21 Page 5 of 5

Hecker v. Krepp, Civil Action No. 21-839 (RDM)
Settlement Agreement
Page 5 of 8

original and all of which together shall constitute the same instrument. Executed

copies of this Agreement may be delivered by facsimile transmission, electronic mail,

or other comparable means. This Agreement shall be deemed fully executed and

entered on the date of execution by the last signatory.

IV.   PAYMENT

      17.   If the Court approves this Agreement and retains jurisdiction to enforce

it, the District will pay the Settlement Amount, by means of wire transfer to the

IOLTA account of Gerstein Harrow, LLP, no later than 30 days after the entry of the

order approving this Agreement and retaining jurisdiction to enforce it and the

District’s receipt of an executed IRS W-9 form from the Plaintiff.


For Plaintiff:                     For Defendant and the District of Columbia:

                                   KARL A. RACINE
                                   Attorney General for the District of Columbia
/s/ Charles Gerstein
CHARLES GERSTEIN
(D.C. Bar No. 1033346)
GERSTEIN HARROW, LLP
611 Pennsylvania Ave. SE,          FERNANDO AMARILLAS
No. 317                            Acting Deputy Attorney General
Washington, DC 20003               Public Interest Division
gerstein-harrow.com
202-670-4809



Date: April 27, 2021               Date: April 27, 2021




                                          5
